Order entered September 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00179-CR

                          MARK ANTHONY SPEERS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-27999-M

                                          ORDER
       The Court REINSTATES the appeal.

       On August 1, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested preparation of the record; (4) Belinda Baraka is the court reporter who

recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the record is her

workload; and (6) Ms. Baraka requested that she be given until October 31, 2014 to file the

reporter’s record.

       We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court

to file the complete reporter’s record, including all exhibits, by OCTOBER 31, 2014. Because
the record is already more than three months overdue, no further extensions will be granted

absent a showing of extraordinary circumstances.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE